DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-3, 6-13, 15-17, 20-26, 29 and 30 are pending.
Claims 1-3, 6-13, 15-17, 20-26, 29 and 30 were examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communications device” in claim 15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-13, 15-17, 20-26, 29 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

According to MPEP 2106 II, It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. Further, MPEP 2103 C establishes that the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined.  With respect to claims 1, 15 and 29, the claims recite certain language directed to non-functional descriptive material. Claims 1, 15 and 29 recite “a value indicating a probability of fraud in the payment in the electronic payment network. However, the limitations refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see MPEP 2111.05).  Since claim interpretation can affect the first part of the test (whether the claims are directed to a judicial exception), this language is identified in italics below. In the instant case, claims 1-3 and 6-13 are directed to a method, and claims 15-17 and 20-26 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. Specifically, the language of the claims directed to an abstract idea are marked in bold below: 
receiving payment data comprising an origin and a destination for a payment in an electronic payment network”;b. “estimating a route of the payment in the electronic payment network based on the origin and the destination”;c. “generating separate vector representations of each of two or more segments of the estimated route;”;d. “inputting each of the generated separate vector representations sequentially to an input layer of an encoder neural network of a neural network, wherein the neural network is a sequence to sequence neural network; and”;e. “determining, using the neural network, one or more fraud probabilities based on inputting a hidden layer of the encoder neural network to a decoder neural network of the sequence to sequence neural network after the separate vector representations of each of the two or more segments of the estimated route have been input to the input layer of the encoder neural network, wherein a fraud probability comprises a value indicating a probability of fraud in the payment in the electronic payment network.”
Therefore, the portions highlighted in bold above recite determining a fraud probability based on payment data, which is an abstract idea grouped within the certain methods of organizing human activity, mathematical concepts and mental processes grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 1. As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section 1.B. Thus, the language identified in the certain methods of organizing human activity, mathematical concepts and mental processes groupings were considered as a single abstract idea.

Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).



The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a neural network and its characteristics (vector representations, sequence to sequence neural network, input layer, hidden layer, encoder/decoder neural networks) to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining a fraud probability based on payment data. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining a fraud probability based on payment data.Dependent claims 2, 3, 6-13, 16, 17, 20-26 and 30 further recite the following additional language, in which elements which merely further define the identified abstract idea are marked in bold below:
f) further comprising: receiving a label for the payment data comprising one or more fraud probabilities comprising values indicating a probability of fraud in the determining a level of error of the neural network based on a comparison of the fraud probabilities from the neural network and the fraud probabilities from the received label; and updating weights of the neural network based on the level of error of the neural network. g) wherein each of the two or more segments comprises an indication of two ledger systems and one connector system. h) wherein estimating a route of the payment in the electronic payment network based on the origin and the destination is further based on a known topology of the electronic payment network. i) wherein the one or more fraud probabilities comprise a separate fraud probability for each user, connector system, and ledger system in the estimated route. j) further comprising updating a risk score for at least one user, connector system, or ledger system in the estimated route based on the separate fraud probability for that user, connector system, or ledger system. k) further comprising sending an electronic communication to at least one ledger system or connector system in the estimated route to cause the at least one ledger system or connector system to close or suspend an account of a user or suspend services usable through an account of a user based on the separate fraud probability for the user. l)  further comprising sending an electronic communication to at least one ledger system in the estimated route to cause the at least one ledger system to close or suspend an account of a connector system or suspend services usable through an account of a connector system based on the separate fraud probability for the connector system, reject the payment, or initiate a review of the payment. m) wherein the origin comprises an identification of a first user and wherein the destination comprises and identification of a second user. n) wherein the identification of the first user is a fingerprint comprising data associated with a computing device used by the first user to initiate the payment in the electronic payment network. o) wherein the neural network further comprises a decoder neural network that receives output from the encoder neural network. 
With respect to claims 3 and 17, the claims further recite item g) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what each segment "comprises". Those statements are insufficient to significantly alter the eligibility analysis.
With respect to claims 7 and 21, the claims further recite item i) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the fraud probabilities "comprise" (i.e. specific probabilities). Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claims 11 and 25, the claims further recite item m) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the origin and destination "comprise" (i.e. IDs). Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claims 12 and 26, the claims further recite item n) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the identification of the first user "is". Those statements are insufficient to significantly alter the eligibility analysis.

Therefore, dependent claims 3, 7, 11, 12, 17, 21, 25 and 26, which represent additional language g), i), m), n) do not alter the analysis provided with respect to independent claims 1, 15 and 29. In other words, the claims do not introduce additional elements that would alter the analysis with respect to Steps 2A or 2B above in any meaningful way. Therefore, these dependent claims are also ineligible.
With respect to claims 2, 16 and 30,  the claims recite item f) above, which represent the additional elements/functions of training the neural network, i.e. receiving a label, determining a level of error and updating weights based on the level of error. This language further elaborates in the abstract idea of determining a fraud probability 

With respect to claims 6 and 20, the claims recite item h) above, which represent the additional elements/functions of further using a "known" topology of a network in the estimating step. This language further elaborates in the abstract idea of determining a fraud probability based on payment data identified above with respect to the independent claims 1, 15 and 29. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. Merely adding a "known" variable to the mental process of performing an estimation does not render the claims eligible.



With respect to claims 9 and 23, the claims recite item k) above, which represent the additional elements/functions of sending an electronic communication to at least one ledger system or connector system. This language further elaborates in the abstract idea of determining a fraud probability based on payment data identified above with respect to the independent claims 1, 15 and 29. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a offers potential for eligibility under step 2A prong 2.

With respect to claims 10 and 24, the claims recite item l) above, which represent the additional elements/functions of sending an electronic communication to at least one ledger system or connector system. This language further elaborates in the abstract idea of determining a fraud probability based on payment data identified above with respect to the independent claims 1, 15 and 29. The additional elements/functions are insufficient to integrate the abstract idea into a practical application applying the judicial exception in some other meaningful way. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. Merely notifying a third party about the outcome of the risk assessment does not render the claims eligible, as the language simply recite sharing outcomes of the calculation. However, Examiner notes that the recited intended goal, when positively incorporated into the claims (i.e. closing or suspending an account or suspending services, by a ledger/connector system, after notification) offers potential for eligibility under step 2A prong 2.



Therefore, while dependent claims 2, 6, 8-10, 13, 16, 20, 22, 23, 24 and 30, which represent additional language f), h), j), k), l), o), slightly modify the analysis provided with respect to independent claims 1, 15 and 29, these additional elements/functions are insufficient to render the dependent claims eligible, as detailed above. Therefore, these dependent claims are also ineligible.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-13, 15-17, 20-26, 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 6, 15, 20 and 29 recite “estimating a route of the payment in the electronic payment network based on the origin and the destination (claims 1, 15 and 29); wherein estimating a route of the payment in the electronic payment network based on the origin and the destination is further based on a known topology of the electronic payment network (claims 6 and 20)”. The specification as filed recites, inter alia:
“[48] The route generator 120 may be any suitable combination of hardware and software on the security computing device 100 for generating an estimated route for a payment in the electronic payment network. The payment records 149 stored based on payments monitored by the network monitor 110 may not include complete routes for the payments. For example, a payment record 143 may include an origin 145, indicating the origin of the payment in the electronic payment network, which may be an identification of the payor, and a destination 147, indicating the destination of the payment in the electronic payment network, which may be an identification of the payee, but may not include any other information about connectors and ledgers that were part of the route for the payment. The route generator 120 may generate an estimated route for payment records that do not have complete routes. The estimated route may be a best estimate of the route the payment took based on data available in the payment record, for example, the origin 145 and destination 147 of the payment record 143, any available data about the topology of the electronic payment network, and any available data about the pathfinding algorithm used to route payments through the electronic payment network. Because no party may have a complete view of the topology of the electronic payment network due to the user-generated nature of the electronic payment network, the estimated route for a payment may differ from the route the payment actually took.”Similar language appears in paragraphs 32, 37, 66 and 87 
Therefore, as the specification as filed does not recite how the claim recited "estimating" step is performed. In other words, while the specification as filed recites that an estimated route is "generated" based on certain inputs, the specification as filed does not detail how this "estimation" function is performed. The specification as filed provides no further guidance in terms of how these data input elements are processed in order to generate an "estimated route". While the specification as filed mentions a plural of inputs including a "pathfinding algorithm", the inner workings of the algorithm directed to the “estimating” step/function is not contemplated by the disclosure. According to MPEP 2163.03 V, "An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved... The written description requirement is not necessarily met when the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “communications device”, followed by function “that receives payment data comprising an origin and a destination for a payment in an electronic payment network” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 
[36]... The payment data for payments taking place within the electronic payment network may be received at the neural network, which may be hosted on a computing device or devices, such as, for example, a server system, connected to the electronic payment network, and may be security system for the electronic payment network. For example, the neural network may be hosted on a server system associated with a connector or ledger of the electronic payment network. The payment data may be sent to the security system by various connectors in the electronic payment network, or may be gathered in any other suitable manner by the security system, including through active monitoring of communication in the electronic payment network. The payment data may include any of the data that may be included in a payment record, but may be not be associated with any labels indicating fraud probabilities, and may be for payments that are occurring contemporaneously in the electronic payment network, so may not include any chargeback information depending on how soon after the completion of the payment the payment data is sent to the neural network. 

Therefore, no association between the claimed term “communications device” and the function can be found in the specification. Specifically a “server system” and a “security systems” are other placeholders for physical structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-13, 15-17, 20-26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chari et al. (US 2016/0364794 A1) in view of Sutskever et al. (NPL 2014).

With respect to claims 1, 15 and 29, Chari et al. teach computer-implemented system comprising: one or more storage devices; a communications device and a processor;  a system comprising: one or more computers and one or more storage devices storing instructions; and a computer-implemented method (Scoring transactional fraud using features of transaction payment relationship graphs) comprising:  

estimating a route of the payment in the electronic payment network based on the origin and the destination (see Fig. 3 transaction payment relationship graph 300 showing transaction 312 between POS 314 and ATM 318, multi partite transaction payment relationship graph including transaction channels, paragraphs [0069]-[0073]; Fig. 4, source account vertex 416, destination account vertex 418 and paragraph [0077]); 
generating separate vector representations of each of two or more segments of the estimated route (see Fig. 3, multiple transactions 306, 312 and 306; new vertex for each transaction, paragraph [0074]; Fig. 4, generate transaction payment relationship graph 406 based on transaction data 402, paragraph [0077]); 
inputting each of the generated separate vector representations sequentially to an input layer of an encoder neural network of a neural network (see input information regarding extracted graph-based transaction features 420 into transaction scoring component 410, paragraph [0078] for utilizing ensemble methods, paragraph [0101]. The ensemble "consist(ing) of a set of individually trained classifiers, such as neural networks or decision trees, whose results are combined to improve prediction accuracy of a machine learning algorithm); and 


Chari et al. do not explicitly disclose a method and systems comprising:  wherein the neural network is a sequence to sequence neural network; and the neural network calculation comprises "inputting a hidden layer of the encoder neural network to a decoder neural network of the sequence to sequence neural network".  

While one of ordinary skill in the art could also reasonably recognize that the inner calculations of a neural network algorithm are inherently disclosed by Chari et al., in the interest of compact prosecution Sutskever et al. disclose a method and systems (Sequence to Sequence Learning with Neural Networks) comprising:  
wherein the neural network is a sequence to sequence neural network (see solving general sequence to sequence problems using a recurrent neural network language model, page 2; the model, page 3); and 
the neural network calculation comprises "inputting a hidden layer of the encoder neural network to a decoder neural network of the sequence to sequence neural 1, . . . , xT"). 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the algorithm details as proposed by Sutskever et al. in the neural network as disclosed by the method and systems of Chari et al., the motivation being to overcome the limitation of requiring vectors of fixed dimensionality and allowing for the solution of problems that are best expressed with sequences whose lengths are not known a-priori (see Sutskever et al., page 1, last paragraph). 

With respect to claims 2, 16 and 30, the combination of Chari et al. and Sutskever et al. teaches all the subject matter of the method and systems as described above with respect to claims 1, 15 and 29. Furthermore, Chari et al. disclose a method and systems further comprising: 
receiving a label for the payment data comprising one or more fraud probabilities comprising values indicating a probability of fraud in the payment in the electronic payment network (see Fig. 2, fraudulent transaction data 246, paragraph [0046] set of labeled transactions, classifier trained paragraph [0084]); 
determining a level of error of the neural network based on a comparison of the fraud probabilities from the neural network and the fraud probabilities from the received label; and updating weights of the neural network based on the level of error of the neural network (see Fig. 5B, calculate anomaly scores 512 based on 

With respect to claims 3 and 17, the combination of Chari et al. and Sutskever et al. teaches all the subject matter of the method and system as described above with respect to claims 1 and 15. Furthermore, Chari et al. disclose a method and system wherein each of the two or more segments comprises an indication of two ledger systems and one connector system (see any optional information corresponding to the transaction channel, paragraph [0068]). 

With respect to claims 6 and 20, the combination of Chari et al. and Sutskever et al. teaches all the subject matter of the method and system as described above with respect to claims 1 and 15. Furthermore, Chari et al. disclose a method and system wherein estimating a route of the payment in the electronic payment network based on the origin and the destination is further based on a known topology of the electronic payment network (see i.e. transaction channels, multi-partite transaction payment relationship graph, paragraphs [0073] and [0074]). 

With respect to claims 7 and 21, the combination of Chari et al. and Sutskever et al. teaches all the subject matter of the method and system as described above with respect to claims 1 and 15. Furthermore, Chari et al. disclose a method and system wherein the one or more fraud probabilities comprise a separate fraud probability for each user, connector system, and ledger system in the estimated route (see Fig. 8, 
 
With respect to claims 8 and 22, the combination of Chari et al. and Sutskever et al. teaches all the subject matter of the method and system as described above with respect to claims 7 and 21. Furthermore, Chari et al. disclose a method and system further comprising updating a risk score for at least one user, connector system, or ledger system in the estimated route based on the separate fraud probability for that user, connector system, or ledger system (see Fig. 8, generate a fraudulent transaction score based on the aggregated fraudulent transaction scores, step 812, paragraph [0105]). 

With respect to claims 9 and 23, the combination of Chari et al. and Sutskever et al. teaches all the subject matter of the method and system as described above with respect to claims 7 and 21. Furthermore, Chari et al. disclose a method and system further comprising sending an electronic communication to at least one ledger system or connector system in the estimated route to cause the at least one ledger system or connector system to close or suspend an account of a user or suspend services usable through an account of a user based on the separate fraud probability for the user (see Fig. 8, outputting the fraudulent transaction score for the current transaction to a fraudulent transaction evaluation component to determine what action to take, paragraph [0105] such as blocking any current financial transaction, paragraph [0046]; 

With respect to claims 10 and 24, the combination of Chari et al. and Sutskever et al. teaches all the subject matter of the method and system as described above with respect to claims 7 and 21. Furthermore, Chari et al. disclose a method and system  further comprising sending an electronic communication to at least one ledger system in the estimated route to cause the at least one ledger system to close or suspend an account of a connector system or suspend services usable through an account of a connector system based on the separate fraud probability for the connector system, reject the payment, or initiate a review of the payment (see Fig. 8, outputting the fraudulent transaction score for the current transaction to a fraudulent transaction evaluation component to determine what action to take, paragraph [0105] such as blocking any current financial transaction, paragraph [0046]; Fig. 2, fraudulent transaction evaluation component may block or mitigate current transaction, paragraph [0078]). 

With respect to claims 11 and 25, the combination of Chari et al. and Sutskever et al. teaches all the subject matter of the method and system as described above with respect to claims 1 and 15. Furthermore, Chari et al. disclose a method and system wherein the origin comprises an identification of a first user and wherein the destination comprises and identification of a second user (see identification of source and destination accounts in the transaction log data, paragraph [0061]). 

With respect to claims 12 and 26, the combination of Chari et al. and Sutskever et al. teaches all the subject matter of the method and system as described above with respect to claims 11 and 25. Furthermore, Chari et al. disclose a method and system wherein the identification of the first user is a fingerprint comprising data associated with a computing device used by the first user to initiate the payment in the electronic payment network (see paragraph [0047]). 

With respect to claim 13, the combination of Chari et al. and Sutskever et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Sutskever et al. disclose a method wherein the neural network further comprises a decoder neural network that receives output from the encoder neural network (see two different LSTMs: one for the input sequence and another for the output sequence, page 3; Training details, encoder LSTM and decoder LSTM, page 5). 


Response to Arguments/Amendments
Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 8-13, filed on 07/19/2021), with respect to the rejection of claims 1-3, 6-13, 15-17, 20-26, 29 and 30 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Literature
Pendleton, Jr. (US 6,253,186 B1) discloses method and apparatus for detecting fraud, including a neural network program for analyzing the encoded data to produce an indicator of potentially fraudulent activity.
Sandru (US 2004/0089711 A1) discloses payment validation network, including using a neural network engine as an alternative for the scoring algorithm.
Jastrebski et al. (US 2009/0144213 A1) disclose computer implemented method for displaying network e.g. fraud network, involves building multiple secondary networks based on pattern data, and displaying secondary networks in matrix, including building at least one secondary network based upon received pattern data.

Zoldi et al. (US 2012/0005749 A1) disclose generic fraud detection model, including fraud detection using self-calibrating systems and methods.
Johnsrud et al. (US 2017/0243177 A1) disclose system for routing of process authorization and settlement to a user in  process data network based on specified parameters, including determining a payment settlement route consisting solely of network nodes and/or payment rails specified by the settlement routing preferences.

Foreign Patent Literature
Nguyen (WO 2014179690 A2) discloses method and system for scoring and reporting attributes of a network-based identifier, including applying quantitative analysis to a training dataset comprising identity fraud risk criteria.

Non-Patent Literature
Gehring et al. (NPL 2017) disclose Convolutional Sequence to Sequence Learning including a description of the state of the art regarding recurrent sequence to sequence learning and a convolutional sequence to sequence alternative.
Crisp et al. (NPL 2015) Disclose Pencil-and-Paper Neural Networks: An Undergraduate Laboratory Exercise in Computational Neuroscience, including constructing, training and testing artificial neural networks by hand on paper.

Caldeira et al. (NPL 2012) disclose Characterizing and Evaluating Fraud in Electronic Transactions, including training a neural network for electronic transaction and constructing a ranking by probability of fraud assigned to each transaction.
Jordan (NPL 2017) discloses neural networks: training with backpropagation, including the mathematical algorithms of input, hidden and output layers.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/E.C./Examiner, Art Unit 3685                                                                                                                                                                                             
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Crisp et al. (NPL 2015) Pencil-and-Paper Neural Networks: An Undergraduate Laboratory Exercise in Computational Neuroscience